DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 12, 13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US 2021/0408203).
In reference to claim 1, Shi et al. (US 2021/04082030) hereafter “Shi,” discloses a display panel, comprising a base substrate and a film-layered structure disposed on the base substrate; wherein the film-layered structure comprises an active layer 310 and a bridging metal layer RL arranged at different layers; and wherein the active layer comprises a plurality of active islands distributed in an array, Figure 3, and arranged at intervals, the bridging metal layer comprises a plurality of bridging traces, and two adjacent active islands are electrically connected to each other through the bridging traces, paragraph 86.
In reference to claim 2, Shi discloses the film-layered structure further comprises: a first gate insulating layer disposed on the base substrate and covering the active layer; a first metal layer 320 disposed on the first gate insulating layer, paragraph 84; a second gate insulating layer 
In reference to claim 4, Shi discloses the bridging traces RL are arranged in a same layer as the second metal layer 330, Figure 5C and paragraph 85. 
In reference to claim 6, Shi discloses the bridging traces comprise at least two connection lines positioned at different layers, RL in layer 330 and 342 in layer 340, and the connection lines in each of the bridging traces are electrically connected, paragraph 86.
In reference to claim 7, Shi discloses the connection lines are arranged in a same layer as one of the first metal layer, the second metal layer, or the source-drain metal layer, paragraph 86.
	In reference to claim 12, Shi discloses a display panel, comprising a base substrate and a film-layered structure disposed on the base substrate; wherein the base substrate is a single layer or a multiple-layered structure, paragraph 64, the film-layered structure comprises an active layer 310 and a bridging metal layer RL arranged at different layers; and wherein the active layer comprises a plurality of active islands distributed in an array and arranged at intervals, Figure 3, the bridging metal layer comprises a plurality of bridging traces RL, and two adjacent active islands are electrically connected to each other through the bridging traces, paragraph 86.
In reference to claim 13, Shi discloses wherein the film-layered structure further comprises: a first gate insulating layer disposed on the base substrate and covering the active layer; a first metal layer 320 disposed on the first gate insulating layer, paragraph 84; a second gate insulating layer disposed on the first gate insulating layer and the first metal layer; a second metal layer 330 disposed on the second gate insulating layer, paragraph 85; an interlayer 
In reference to claim 15, Shi discloses the bridging traces RL are arranged in a same layer as the second metal layer 330, Figure 5C and paragraph 85. 
In reference to claim 17, Shi discloses the bridging traces comprise at least two connection lines positioned at different layers, RL in layer 330 and 342 in layer 340, and the connection lines in each of the bridging traces are electrically connected, paragraph 86.
In reference to claim 18, Shi discloses the connection lines are arranged in a same layer as one of the first metal layer, the second metal layer, or the source-drain metal layer, paragraph 86.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2021/0408203) in view of Son et al. (US 2020/0006451).
In reference to claims 3 and 14, Shi does not disclose the bridging traces are arranged in a same layer as the first metal layer.
Son et al. (US 2020/0006451) discloses a display device including teaching bridging traces VL are arranged in a same layer as the first metal layer (on the first gate insulating layer), paragraph 74. It would have been obvious to one of ordinary skill in the art before the effective . 

Claims 5, 8, 9, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2021/0408203) in view of Song et al. (US 2018/0183008).
In reference to claims 5 and 16, Shi does not disclose the bridging traces are arranged in a same layer as the source-drain metal layer.
Song et al. (US 2018/0183008) discloses a display device including teaching bridging traces, IPL in Figure 6, are arranged in a same layer as the source-drain metal layer, paragraph 186. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the bridging traces to be arranged in a same layer as the source-drain metal layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case interchanging the level on which the bridging traces are formed.
In reference to claims 8 and 19, Shi does not disclose each of the active islands comprises a body and connection terminals positioned at two longitudinal sides of the body and electrically connected to the body, and the bridging traces are electrically connected to the connection terminals.
Song teaches active islands, SML in Figures 5 and 7, comprises a body and connection terminals, CH9 at the bottom right of Figure 5 and unlabeled at top right, positioned at two 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for each of the active islands to comprise a body and connection terminals positioned at two longitudinal sides of the body and electrically connected to the body, and the bridging traces are electrically connected to the connection terminals. One would have been motivated to do so in order to provide the same signal to multiple transistors formed on each island.
In reference to claims 9 and 20, Shi discloses the first metal layer 320 comprises a plurality of scan lines GLn arranged in a lateral direction, and a projection of the bridging traces RL on the base substrate is parallel to the scan lines, Figures 3, 5B, and 5C.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2021/0408203) in view of Park et al. (US 2019/0267440).
In reference to claim 10, Shi does not disclose a plurality of grooves are defined in an interlayer dielectric layer, an organic layer is provided in the grooves, and an orthographic projection of the grooves on the base substrate does not coincide with an orthographic projection of the active layer on the base substrate.
Park et al. (US 2019/0267440), discloses a display device including teaching a plurality of grooves, VA1 in Figures 4 and 10, are defined in an interlayer dielectric layer 113, an organic layer is provided in the grooves, and an orthographic projection of the grooves on the base substrate does not coincide with an orthographic projection of the active layer on the base substrate, paragraphs 89, 91, and 99.

In reference to claim 11, Park discloses the grooves comprise a first groove and a second groove, the first groove in the interlayer dielectric layer is positioned at a region corresponding to a gap between two adjacent columns of the active islands, and the second groove in the interlayer dielectric layer is positioned at a region corresponding to a gap between two adjacent rows of the active islands, Figure 4 and paragraph 99.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897